Ecchahah, Y. C.
Oat October 30th, 1923, complainant purchased from defendant Joseph Steingrob a certain retail milk and grocery store and business theretofore carried on by Steingrob (with the assistance of his wife) at 96 Union street, and in consederation thereof Steingrob and his wife covenanted that they would not “engage, either directly or indirectly, as principal for themselves or as agent for others, in the same business * * * for the period ot five years from that elate, within the area of five city blocks in any direction” from said 96 Union street.
*410The proofs refute Mrs. Steingrob's claim that she was tricked into signing this covenant, or did so- by mistake. Admittedly, she is now carrying on a retail milk and grocery store at 607% South Warren street, and the proofs satisfy me that the husband has been assisting her therein.
I am inclined to- think that under several recent adjudications in this court I am precluded from enjoining defendants from carrying on such business “within an area of five city block in any direction,” but in view of the admission by defendant that the present place of business is within what he understood.as the prescribed area, an injunction will issue against their further continuance of such business at that place.